Order entered January 11, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00874-CV

         TERESA WARD COOPER AND JAY SANDON COOPER, Appellants

                                            V.

                          CITY OF DALLAS, TEXAS, Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-13-02287-A

                                        ORDER
       Before the Court are Appellants’ January 4, 2017 Motion to Vacate a Previous Order

Extending Time to File Motion for Rehearing and Motion for En Banc Reconsideration and

Appellants’ January 4, 2017 Unopposed Motion to Extend Time to File Motion for Rehearing

and Motion for En Banc Reconsideration. Our records show that on December 19, 2016, we

granted Appellants’ December 16, 2016 Unopposed Motion to Extend Time to File Motion for

Rehearing and Motion for En Banc Reconsideration, which sought an extension of 15 days, and

ordered them to file their Motion for Rehearing and Motion for En Banc Reconsideration by

January 6, 2017. On December 28, 2016, this Court issued an Amended Judgment.
       We GRANT Appellants’ January 4, 2017 Motion to Vacate a Previous Order Extending

Time to File Motion for Rehearing and Motion for En Banc Reconsideration and Appellants’

January 4, 2017 Unopposed Motion to Extend Time to File Motion for Rehearing and Motion for

En Banc Reconsideration to the extent that we ORDER Appellants to file their Motion for

Rehearing and Motion for En Banc Reconsideration by February 11, 2017.


                                                 /s/    DAVID J. SCHENCK
                                                        JUSTICE